Citation Nr: 9903458	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for skin disability for 
accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to October 1970, 
and died in May 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 1997.  A statement of 
the case was issued in April 1997, and a substantive appeal 
was received that same month.  In January 1998, the appellant 
testified from the RO before the undersigned member of the 
Board sitting in Washington, D.C. by means of a 
videoconference hearing.  In June 1998, the Board remanded 
the case for additional development.  The case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1996.

2.  At the time of the veteran's death, there was a claim 
pending on the issue of entitlement to service connection for 
skin disability. 

3.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
skin disability was related to his active military service.  


CONCLUSIONS OF LAW

1.  The veteran's skin disability was incurred during his 
period of active military service.  38 U.S.C.A. §§ 1110, 
1116, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).

2.  The criteria for entitlement to service connection for 
skin disability for accrued benefit purposes have been met.  
38 U.S.C.A. § 5121 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died on May [redacted], 1996.  At the time of 
his death, he had had initiated appeals from denials of claims 
for entitlement to service connection for a skin disability and 
for leukemia.  Although the veteran's appeals terminated with 
his death, Congress has set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
claimant's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121; See Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000.  In the present case, the appellant (the veteran's 
widow) has advanced essentially the same service connection 
claims (for accrued benefit purposes) which the veteran had 
appealed at the time of his death.  The claim for entitlement 
to service connection for leukemia was denied by the Board in 
June 1998.  The claim for entitlement to service connection 
for a skin disorder was remanded and has been returned to the 
Board for appellate review.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that a major contention advanced in the 
present case is that the veteran was exposed to Agent Orange 
during his service in Vietnam and that this exposure led to 
the development of a skin disorder.  In this regard, 
applicable law also provides that service connection is 
presumed for a number of diseases arising in veterans who 
have been determined to have been exposed to Agent Orange, 
including a number of skin disorders such as porphyria 
cutanea tarda.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307; 
3.309(e).  The Board notes, however, that while the veteran 
asserted entitlement to service connection for porphyria 
cutanea tarda in his June 1994 claim, the record does not 
contain a medical diagnosis of that disorder.  The only 
evidence that the veteran ever had porphyria cutanea tarda 
comes from the veteran and the appellant.  However, as 
laypersons, neither the veteran, when he was alive, nor the 
appellant, are competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis of a current 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, there is no basis for establishing 
entitlement to service connection for porphyria cutanea tarda 
as there is no medical diagnosis of that disorder.  

In addition to the specific claim of entitlement to service 
connection for porphyria cutanea tarda secondary to exposure 
to Agent Orange, the appellant, in September 1996 also 
claimed entitlement to service connection for a skin disorder 
generally, described as a rash all over the veteran's hands, 
arms and legs.  This too was claimed as being secondary to 
exposure to Agent Orange.  During his lifetime, the veteran 
had been diagnosed with dermatitis, tinea manus, corporis and 
onychomycosis.  None of these disorders, however, is included 
in the list of diseases for which service connection is 
presumed when it is diagnosed in an Agent Orange-exposed 
veteran.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307; 3.309(e).  
The inclusion of certain diseases, as opposed to others, 
within this list reflects a determination by the Secretary of 
Veterans Affairs (Secretary), based on sound medical 
evidence, that there exists a positive association between 
(A) the occurrence of those diseases in humans and (B) the 
exposure of humans to an herbicide agent.  38 U.S.C.A. 
§ 1116(b)(1);  61 Fed.Reg. 41368-41371 (1996).  Moreover, the 
Secretary, under the authority granted by the Agent Orange 
Act of 1991, specifically has indicated that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for a number of diseases, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  61 Fed.Reg. 
41442-41449 (1996). 

Nevertheless, the United States Court of Appeals for the 
Federal Circuit has determined that the law and regulation 
which provide for presumptive service connection based on 
Agent Orange exposure do not preclude establishing service 
connection on principles of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed.Cir. 1994).  

The veteran's service records indicate that he served in 
Vietnam.  His service medical records are unavailable.  In 
such a case, the VA's duty to provide reasons and bases for 
its findings and conclusions, and to consider carefully the 
benefit of the doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993).  

Correspondence, dated in January 1993, from the U.S. Army & 
Joint Services Environmental Support Group, indicates that 
the veteran was exposed to Agent Orange in service on at 
least one occasion.  Private treatment records from July 1982 
to May 1996 noted an impression of tinea manus, corporis and 
onychomycosis.  A June 1992 VA examination report noted a 
diagnosis of erythematous exfoliative dermatitis of the 
abdomen and groin area and hands.  Significantly, the 
examiner commented that the skin disorder was "probably 
related to chemical exposure, such as Agent Orange."  VA 
outpatient treatment records from September 1992 noted that 
the veteran gave a history of a rash on his right hand 
"since Vietnam."  The impression noted was chronic 
dermatitis on right hand (fungal vs. contact).

The appellant testified at her January 1998 personal hearing 
before the below named Board member that she first noticed 
the veteran's skin condition when they got married, between 
the veteran's two tours of duty in Vietnam.  She stated that 
VA physicians told the veteran that his disorders were due to 
exposure to chemicals such as Agent Orange.  She stated 
further that she did not know whether the veteran had ever 
been diagnosed with porphyria cutanea tarda.  Following the 
veteran's separation from service, the appellant recounted, 
he had not been exposed to any chemicals, but he had told her 
he had been directly sprayed while in service in Vietnam.  

It appears that the appellant and her representative have 
placed great weight on the comment made by the VA examiner in 
the report of the June 1992 examination.  However, this brief 
notation (while made by a medical doctor) does not include a 
rationale for its view.  Furthermore this opinion is 
contradicted by the medical community at large.  In this 
regard, a review of the regulatory history of 38 C.F.R. §§ 
3.307, 3.309 reveals that after reviewing 6,420 scientific or 
medical articles, consulting with outside experts, and 
conducting public hearings, the National Academy of Sciences 
in their report, VETERANS AND AGENT ORANGE:  HEALTH EFFECTS OF 
HERBICIDES USED IN VIETNAM (1993) concluded that there was either 
no association, or increased risk that was not significant, 
between herbicide exposure and numerous disorders, including 
skin disorders, other than chloracne, or other acneform 
diseases consistent with chloracne, and porphyria cutanea 
tarda.  58 Fed.Reg. 50528 (1993).  The Board therefore finds 
that the probative value of the brief notation in the VA 
examination report, unsupported by any rationale, is exceeded 
by the weight of contrary medical opinion, supported by the 
National Academy of Sciences.

The only other evidence presented by the appellant that tends 
to show a connection between the veteran's service and his 
skin disorder are her own statements and testimony.  The 
Board acknowledges the testimony offered by the appellant and 
believes her to be sincere in offering such testimony.  
Further, the Board finds her testimony to be credible.  
However, as noted above, as a layperson, she is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu, 2 Vet. App. at 
495.  

Nevertheless, the appellant as a layperson is certainly 
competent to report her own first-hand observations.  At the 
January 1998 Board hearing, the appellant testified under 
oath that she first noted that the veteran had a skin 
condition when she married him in 1968.  Regardless of any 
medical relationship (or lack thereof) between Agent Orange 
and the veteran's diagnosed skin disorder(s), the appellant's 
testimony is to the effect that she noted that the veteran 
had a skin condition at a time during the veteran's active 
military service.  Given the unavailability of the veteran's 
service medical records, the Board believes that the 
appellant's testimony as to her own observations is 
especially significant.  

The Board also observes that apparently some private medical 
records purportedly documenting pertinent treatment after 
service have been destroyed.  The available private records 
document treatment in 1982, some twelve years after the 
veteran's discharge from service.  Ordinarily, such a gap 
between service and such post-service treatment would be 
viewed as evidence that any inservice symptoms were acute in 
nature.  However, the appellant also testified that the 
veteran sought out medical treatment after service, and there 
are also of record VA medical records which include notations 
that the veteran indicated that he had suffered from a rash 
since his return from Vietnam.  The Board believes that the 
veteran's statements (given in the course of seeking medical 
treatment) should be afforded some weight as well.  

After reviewing the evidence in the present case, the Board 
is led to the conclusion that there exists a state of 
equipoise of the negative evidence with the positive evidence 
on the question of whether the veteran manifested a chronic 
skin disability during his period of military service.  In 
such a case, the question must be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for skin disability for 
accrued benefit purposes is warranted.  The appeal is granted 
to this extent. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


